 



Exhibit 10.2

AMENDED AND RESTATED
ADMINISTRATION AGREEMENT

among

HIGHER EDUCATION FUNDING I,

as Issuer

WILMINGTON TRUST COMPANY,

as Delaware Trustee,

THE BANK OF NEW YORK,

as Indenture Trustee,

THE BANK OF NEW YORK,

as Eligible Lender Trustee,

and

GOAL FINANCIAL, LLC,

as Issuer Administrator

Dated as of March 1, 2005

 



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED ADMINISTRATION AGREEMENT dated as of March 1,
2005 (as amended from time to time, this “Administration Agreement”), among
HIGHER EDUCATION FUNDING I, a Delaware statutory trust (the “Issuer”),
WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual
capacity but solely as Delaware Trustee (the “Delaware Trustee”), THE BANK OF
NEW YORK, a New York banking corporation, not in its individual capacity but
solely as Indenture Trustee (in such capacity, the “Indenture Trustee”), and as
Eligible Lender Trustee (in such capacity, the “Eligible Lender Trustee”) and
GOAL FINANCIAL, LLC, a California limited liability company (the “Issuer
Administrator”).

W I T N E S S E T H :

     WHEREAS, the Issuer may issue from time to time its (a) Student Loan
Asset-Backed Notes (the “Notes”) pursuant to the Amended and Restated Indenture
of Trust, dated as of March 1, 2005, among the Issuer, the Eligible Lender
Trustee and the Indenture Trustee (together with any Supplemental Indentures and
any amendments thereto made in accordance with their respective terms, the
“Indenture”); and (b) its Trust Certificates pursuant to the Amended and
Restated Trust Agreement, dated as of March 1, 2005 (as the same may be amended
from time to time, the “Trust Agreement”), between the Delaware Trustee and
Consolidation Loan Funding II, LLC, as depositor (together with its successors
in interest, the “Owner”); and

     WHEREAS, pursuant to an Eligible Lender Trust Agreement, dated as of
January 1, 2004 (as the same may be amended from time to time, the “Eligible
Lender Trust Agreement”), between the Issuer and the Eligible Lender Trustee,
the Eligible Lender Trustee shall hold legal title to Student Loans acquired by
the Issuer as beneficial owner; and

     WHEREAS, pursuant to the Indenture, the Issuer and the Eligible Lender
Trustee are assigning their respective interests in the Financed Eligible Loans
and other collateral (the “Collateral”) to the Indenture Trustee; and

     WHEREAS, the Issuer desires to have the Issuer Administrator perform
certain of the duties of the Issuer referred to in the Indenture, the Trust
Agreement and the Eligible Lender Trust Agreement (collectively, the “Basic
Documents”) and any other documents signed by the Delaware Trustee or the
Eligible Lender Trustee on behalf of the Issuer (collectively, the “Trust
Related Agreements”) or required by the Higher Education Act with respect to the
Student Loans and to provide such additional services consistent with the terms
of this Administration Agreement and the Trust Related Agreements as the Issuer
and the Delaware Trustee may from time to time request; and

     WHEREAS, the Issuer Administrator has the capacity to provide the services
required hereby and is willing to perform such services for Issuer on the terms
set forth herein; and

     WHEREAS, the Issuer, The Bank of New York (Delaware), a Delaware banking
corporation, not in its individual capacity but solely as Delaware Trustee, the
Indenture Trustee, the Eligible Lender Trustee and Lord Securities Corporation,
a Delaware

            1   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



corporation, as Issuer Administrator, are parties to that certain Administration
Agreement dated January 1, 2004 (the “Original Agreement”); and

     WHEREAS, the parties hereto desire to amend and restate the Original
Agreement;

     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree to amend and
restate the Original Agreement as follows:

     Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Basic Documents.

     Section 1. Duties of the Issuer Administrator.

     (a) Duties with Respect to the Trust Related Agreements.

          (i) The Issuer Administrator agrees to perform all its duties under
this Administration Agreement and the Trust Related Agreements. In addition, the
Issuer Administrator shall consult with the Delaware Trustee regarding the
duties of the Issuer and the Delaware Trustee under the Trust Related
Agreements. The Issuer Administrator shall monitor the performance of the Issuer
and shall advise the Eligible Lender Trustee and the Delaware Trustee when
action is necessary to comply with the Issuer’s duties under the Trust Related
Agreements. The Issuer Administrator shall prepare for execution by the Issuer,
or shall cause the preparation by other appropriate persons or entities of, all
such documents, reports, filings, instruments, certificates and opinions that it
shall be the duty of the Issuer to prepare, file or deliver pursuant to the
Trust Related Agreements. In furtherance of the foregoing, the Issuer
Administrator shall take all appropriate action that is the duty of the Issuer
to take pursuant to the Trust Related Agreements, including, without limitation,
such of the foregoing as are required with respect to the following matters
under the Trust Related Agreements:

               (A) directing the Indenture Trustee by Issuer Order to deposit
moneys with Paying Agents, if any, other than the Indenture Trustee;

               (B) preparing and delivering notice to the Holders of the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee;

               (C) preparing an Issuer Order and obtaining an opinion of
counsel, if necessary, for the release of property of the Trust Estate;

               (D) preparing Issuer Certificates and obtaining opinions of
counsel with respect to the execution of amendments to the Trust Related
Agreements and the delivering to the Holders, the Rating Agencies and any other
parties to whom notice is required to be sent notices with respect to such
amendments;

               (E) paying all expenses in connection with the issuance of the
Notes;

            2   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



               (F) prepaying (from the Trust Estate) or accelerating the Notes
and the related notice to the Indenture Trustee;

               (G) taking all actions on behalf of the Issuer necessary under
any Guarantee Agreement;

               (H) responding to inquiries and requests made by borrowers,
educational institutions, Guarantee Agencies, the Indenture Trustee and other
parties with respect to the Financed Eligible Loans and to requests by
independent auditors for information concerning the Issuer’s financial affairs;

               (I) maintaining financial records concerning the Financed
Eligible Loans and, if furnished adequate information with respect to financial
affairs not related to the Financed Eligible Loans, preparing and maintaining a
general ledger and financial statements for the Issuer;

               (J) providing instructions to the Issuer and the Eligible Lender
Trustee with respect to the administration of the Financed Eligible Loans;

               (K) furnishing to the Issuer, the Indenture Trustee or the
Eligible Lender Trustee copies of reports received with respect to the Financed
Eligible Loans, and preparing a Monthly Servicing Report and such additional
reports with respect to the Financed Eligible Loans, as the Issuer or the
Eligible Lender Trustee may reasonably request from time to time;

               (L) preparing, or causing to be prepared, and furnishing to the
Issuer annual operating budgets, quarterly statistical reports and cash flow
projections as required under the Indenture;

               (M) performing such other services with respect to administration
of the Financed Eligible Loans as the Issuer or the Eligible Lender Trustee may
reasonably request;

               (N) completing and filing all tax returns and tax filings as
required pursuant to Section 2.03 of the Trust Agreement;

               (O) informing the Delaware Trustee if any withholding is required
pursuant to Section 5.01 of the Trust Agreement;

               (P) handling all accounting matters pursuant to Section 5.04 of
the Trust Agreement;

               (Q) preparing all reports required by the Higher Education Act in
connection with Financed Student Loans;

               ( R) executing any Trust Related Agreements on behalf of the
Issuer; and

            3   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



               (S) calculating the Net Reject Rate and making related
calculations required by Section 26 of the First Supplemental Indenture dated as
of January 1, 2004 (the “First Supplemental Indenture”) and Section 15 of the
Second Supplemental Indenture dated as of March 1, 2005.

     (b) Duties with Respect to Servicing and Guarantees.

          (i) The Issuer Administrator shall consolidate, prepare and report all
pertinent information to the Department of Education on the “Lender Reporting
System Report” (or such successor report as may be applicable).

     (c) Additional Duties.

          (i) In addition to the duties of the Issuer Administrator set forth
above, the Issuer Administrator shall perform, or cause to be performed, its
duties and obligations and the duties and obligations of the Delaware Trustee on
behalf of the Issuer under the Trust Agreement.

          (ii) In furtherance of the foregoing, the Issuer shall execute and
deliver to the Issuer Administrator one or more powers of attorney substantially
in the form of Exhibit A hereto, appointing the Issuer Administrator the
attorney-in-fact of the Issuer for the purpose set forth therein. Subject to
Section 5 hereof, and in accordance with the directions of the Issuer, or the
Delaware Trustee, the Issuer Administrator shall administer, perform or
supervise the performance of such other activities in connection with the Trust
Estate (including the Trust Related Agreements) as are not covered by any of the
foregoing provisions and as are expressly requested by the Issuer or the
Delaware Trustee. The Issuer Administrator agrees to perform such obligations
and deliver such notices as are specified to be performed or delivered by the
Issuer Administrator under the Trust Related Agreements.

          (iii) In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Issuer Administrator may enter into
transactions or otherwise deal with any of its affiliates; provided, however,
that the terms of any such transactions or dealings shall be in accordance with
any directions received from the Issuer or the Delaware Trustee and shall be, in
the Issuer Administrator’s opinion, no less favorable to the Issuer or the
Delaware Trustee than would be available from unaffiliated parties.

          (iv) In carrying out any of its obligations under this Agreement, the
Issuer Administrator may act either directly or through agents, attorneys,
accountants, independent contractors and auditors and enter into agreements with
any of them.

     (d) Non-Ministerial Matters.

          (i) With respect to matters that in the reasonable judgment of the
Issuer Administrator are non-ministerial, the Issuer Administrator shall not be
under any obligation to take any action, and in any event shall not take any
action, unless the Issuer Administrator shall have received instructions from
the Delaware Trustee or the

            4   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



Owner. For the purpose of the preceding sentence, “non-ministerial matters”
shall include, without limitation:

               (A) the amendment of or any supplement to the Trust Related
Agreements;

               (B) the initiation of any action, claim or lawsuit by the Issuer
and the compromise of any action, claim or lawsuit brought by or against the
Issuer, except for actions, claims or lawsuits initiated in the ordinary course
of business by the Issuer or its agents or nominees for the collection of
amounts owed in respect of Financed Eligible Loans;

               (C) the appointment of successor Indenture Trustees pursuant to
the Indenture, or the consent to the assignment by the Indenture Trustee of its
obligations under the Indenture;

               (D) the removal of the Indenture Trustee; and

               (E) the amendment, change or modification of this Agreement or
any Trust Related Agreement, except for amendments, changes or modifications
that do not either (1) reduce in any manner the amount of, or delay the timing
of, or collections of payments with respect to the Financed Eligible Loans or
(2) materially reduce the underwriting standards with respect to the Financed
Eligible Loans.

          (ii) Notwithstanding anything to the contrary in this Administration
Agreement, the Issuer Administrator shall not be obligated to, and shall not
(A) make any payments to the Holders under the Trust Related Agreements,
(B) sell the Trust Estate pursuant to the Indenture or (C) take any action that
the Issuer or the Delaware Trustee directs the Issuer Administrator not to take
on its behalf.

          (iii) The foregoing Non-Ministerial Matters shall only be performed by
the Issuer Administrator with prior Rating Agency Confirmation.

     (e) Additional Duties. The Issuer Administrator shall perform the following
additional duties:

          (i) supervising the closing of the sale of any series of Notes
including the payment of the costs of issuance for any series of Notes;

          (ii) selecting and assigning Servicers and Guarantors and negotiating
and/or renegotiating contracts, terms and/or pricing with Servicers and/or
Guarantors; and

          (iii) selecting and assigning, and negotiating and renegotiating for
the services of professional personnel such as, without limitation, accountants,
investment bankers, attorneys and Rating Agencies.

     (f) Indemnification.

            5   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



          The Issuer Administrator will:

          (i) indemnify the Indenture Trustee, the Eligible Lender Trustee and
their respective agents for, and hold them harmless against, any losses,
liability, claim, action, suit, cost or expense, of any kind or nature
whatsoever, including reasonable attorney’s fees and expenses, incurred without
negligence, misconduct or bad faith on their part, arising out of the
misconduct, negligence or bad faith or other act of the Issuer Administrator in
the performance of the Issuer Administrator’s duties contemplated by this
Agreement; and

          (ii) indemnify the Issuer and the Delaware Trustee and their
respective agents for, and hold them harmless against, any losses, liability,
claim, action, suit, cost or expense, of any kind or nature whatsoever,
including reasonable attorney’s fees and expenses, incurred without negligence,
misconduct or bad faith on their part, arising out of the misconduct, negligence
or bad faith or other act of the Issuer Administrator in the performance of the
Issuer Administrator’s duties contemplated by this Agreement; provided, however,
that the Issuer Administrator shall not be required to indemnify the Indenture
Trustee, the Issuer or the Delaware Trustee pursuant to Section 1(f)(i) or
(ii) hereof so long as the Issuer Administrator has acted pursuant to the
instructions of the Delaware Trustee or the Owner in accordance with subsection
(d) hereof.

     (g) In the event that the Issuer Administrator determines that it would be
beneficial to the Issuer for a party other than the Issuer Administrator to
perform any of the duties under this Section 1, it will notify the Issuer and,
subject to first obtaining Rating Agency Confirmation, the parties to this
Agreement may either amend this Agreement or delegate those duties to another
party. However, until such Rating Agency Confirmation is obtained, no such
amendment or delegation shall be effective. Notwithstanding the foregoing, the
parties hereto agree and acknowledge that (i) the Issuer Administrator is
entering into that certain Verification Agent Agreement of even date herewith
with Lord Securities Corporation, and (ii) the Rating Agency Confirmation shall
not be required to be satisfied in connection therewith.

     (h) In furtherance of subparagraphs (a), (b), (c) and (d), the Issuer
Administrator’s duties shall include:



  1.   Compliance For Student Loans:



  (i)   Track on an ongoing basis the aggregate Principal Balance of all Student
Loans being acquired which are not Consolidation Loans and verify that the
aggregate Principal Balance of all Student Loans which are not Consolidation
Loans does not exceed the limit set forth in the applicable Supplemental
Indenture;     (ii)   Verify, based upon information periodically provided by
Servicers, that the Student Loans being acquired with “graduated repayment
characteristics” (bearing interest only for the first one-third of the payment
term) does not exceed the limit as set forth in the applicable Supplemental
Indenture;

            6   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



  (iii)   Track on an ongoing basis the aggregate Principal Balance of all
Consolidation Loans being acquired which have an interest rate of 5.0% or higher
and verify that the Premium, Origination Fees and Borrower Benefits being paid
for those Consolidation Loans do not exceed the limits set forth in the
applicable Supplemental Indenture and track on an ongoing basis the aggregate
Principal Balance of all Consolidation Loans being acquired which have an
interest rate of less than five percent (5%) and verify that the Premium and
Origination Fees being paid for those Consolidation Loans do not exceed the
limits set forth in the applicable Supplemental Indenture;



  (iv)   Track on an ongoing basis and verify that not more than three percent
(3%) of the Financed Student Loans purchased which are Consolidation Loans have
original principal balances at the time of purchase of less than fifteen
thousand dollars ($15,000); provided, however, that any Consolidation Loan which
was purchased with an original principal balance of less than fifteen thousand
dollars ($15,000) at the time of purchase, but for which a subsequent Add-On
Loan has been made and the principal balance of the Add-On Loan, when added to
the original principal balance of such Consolidation Loan at the time of
purchase, shall cause the original principal balance of such Consolidation Loan
to exceed fifteen thousand dollars ($15,000), shall be excluded from the
computation of the three percent (3%) limitation.     (v)   Track on an ongoing
basis the aggregate Principal Balance of all Student Loans which a “borrower
benefit” is being offered to verify that the percentage of Student Loans
offering a “borrower benefit” does not exceed the allowable limit as set forth
in a Supplemental Indenture; and     (vi)   Track on an ongoing basis the
aggregate Principal Balance of all Consolidation Loans being acquired which have
an interest rate of five percent (5%) or greater to verify that the aggregate
Principal Balance of those Consolidation Loans does not exceed the limit as set
forth in a Supplemental Indenture.

            7   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



  2.   Review, verify and compare “Loan Origination Disbursements Made Reports”
received from Great Lakes Higher Education Corporation and/or ACS Education Loan
Services, Inc. (or any other Servicer, if Rating Agency Confirmation is first
received) with the “Loan Transfer Addendum” received from Consolidation Loan
Funding II, LLC and, if all documents are in order, execute the “Loan Transfer
Addendum”, issue and sign an “Eligible Loan Acquisition Certificate” and
instruct the Eligible Lender Trustee (The Bank of New York), via facsimile, to
transfer the principal and Premium of the acquired Student Loans to
Consolidation Loan Funding II, LLC.     3.   Distribution Date Process:



  (i)   Prepare, sign and deliver to the Trustee the “Consolidation Loan Rebate
Fee Report” and execute an Issuer Order for the payment of the fee due the
Department of Education;     (ii)   On each Monthly Calculation Date,
recalculate and verify the amount deposited by the Trustee into the Interest
Account for the payment of interest (discount) on all Notes due for payment
during the next month;     (iii)   On each Monthly Calculation Date, recalculate
and verify the amount deposited by the Trustee into the Administration Fund for
the payment of the Broker-Dealer and Auction Agent Fees for the next month;    
(iv)   On each Monthly Calculation Date, calculate and verify the amount
deposited by the Trustee into the Administration Fund for the payment of
Servicing Fees for the next month; and     (v)   Execute individual Issuer
Orders for the payment of all Fees listed above except for the amount
transferred into the Interest Account.



  4.   Reserve Fund Compliance:



  (i)   Monitor the Specified Reserve Account Balance and determine whether on
each Monthly Calculation Date the Specified Reserve Account Balance requirement
is met, which is currently the following:



  (a)   three-quarters of one percent (0.75%) of the aggregate principal amount
of the Notes then outstanding; or     (b)   such other amount specified in a
Supplemental Indenture; provided, however, that in no event should the amount be
less than two million dollars ($2,000,000).



  (ii)   If necessary, replenish the Reserve Fund with any amounts required from
the Collection Account.

            8   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



  (iii)   On the 20th day of each month, provide the Trustee with a report
identifying the Principal Balance of all Financed Eligible Loans which are more
than 270 days delinquent and the claims on which have not been paid by a
Guarantee Agency of the Secretary of Education (whether or not such claims are
pending).



  5.   Limits on Fees:



  (i)   Verify that the Fees paid do not exceed or are in compliance with the
following:



  (a)   The annual fees of the Trustee, Delaware Trustee, the Eligible Lender
Trustee and the Market Agent authorized by each applicable Supplemental
Indenture then in effect;     (b)   The Broker-Dealer Fee payable is at the
Broker-Dealer Fee Rate authorized by each applicable Supplemental Indenture then
in effect;     (c)   The Auction Agent fee payable is at the Auction Agent Fee
Rate authorized by each applicable Supplemental Indenture then in effect;    
(d)   There will be no other additional payments on the above Note Fees unless
prior Rating Agency Confirmation is obtained;     (e)   The Administration Fees
do not exceed the amounts contemplated by the definition of Administration Fee
in the applicable Supplemental Indenture;     (f)   Servicing fees do not exceed
the amounts established in the Servicing Agreements; and     (g)   The aggregate
amount of Servicing Fees, Administration Fees and Note Fees paid from the
Administration Fund does not exceed the amount as provided for by the
Supplemental Indentures then in effect.



  (ii)   Verify that all Issuer Orders directing the payment of Fees from the
Administration Fund have attached to it the appropriate invoice from the payee.



  6.   Compliance on Sale of Loans: Verify that the Issuer complies with the
loan sale provisions as set forth in the Indenture or a Supplemental Indenture
which currently are as follows:



  (i)   Except as set forth in a Supplemental Indenture or with Rating Agency
Confirmation, the Issuer may direct the sale of Student Loans in the Acquisition
Fund only in the following circumstances:

            9   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



  (a)   To the Depositor or other seller if such party is required to repurchase
such Student Loan pursuant to a Student Loan Purchase Agreement;     (b)   In
order to avoid an Event of Default;     (c)   To a Guarantee Agency; and    
(d)   If all of the Student Loans are sold at a price sufficient to defease all
obligations outstanding under the Indenture.



  (ii)   Prior to any such sale the Trustee shall have received an Issuer
Certificate certifying that such sale will not materially adversely affect the
Issuer’s ability to pay Debt Service on the Outstanding Notes and Outstanding
Other Obligations, Carry-Over Amounts (including accrued interest thereon) with
respect to the Outstanding Notes, Servicing Fees, Administration Fees or Note
Fees, or other obligations with respect to the Notes; and     (iii)   All funds
received from such loan sale must be deposited in the Collection Fund.



  7.   Verify the Applicable Interest Rate:



  (i)   Verify the Applicable Interest Rate for each period which during each
interest period following the Initial Interest Period will be determined in
accordance with the Auction Procedures but which shall not exceed the Maximum
Rate.     (ii)   Determine the Maximum Rate as set forth in a Supplemental
Indenture, which on any date of determination is currently the interest rate per
annum equal to the least of: (a) the Maximum Auction Rate, (b) the Maximum
Interest Rate and (c) during the occurrence of a Net Loan Rate Restriction
Period, the Net Loan Rate, in each case rounded to the nearest one thousandth
(0.001) of 1%.     (iii)   Determine the Maximum Auction Rate as set forth in a
Supplemental Indenture which is currently as follows: for any Auction, a per
annum interest rate on the Series 2004-1 Notes which, when taken together with
the interest rate on the Series 2004-1 Notes for the one-year period ending on
the final day of the proposed Auction Period, would result in the average
interest rate on the Series 2004-1 Notes for such period either (a) not being in
excess (on a per annum basis) of the average of the Ninety-One Day United States
Treasury Bill Rate plus 1.20% for such one-year period (if any one of the
ratings assigned by the Rating Agencies to the Series 2004-1 Notes are “Aa3” or
“AA-” or better), (b) not being in excess (on a per annum basis) of the
Ninety-One Day United States Treasury Bill Rate plus 1.50% for such one-year
period (if any one of the

            10   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



      ratings assigned by the Rating Agencies to the Series 2004-1 Notes is less
than “Aa3” or “AA-” but both are at least any category of “A”), or (c) not being
in excess (on a per annum basis) of the average of Ninety-One Day United States
Treasury Bill Rate plus 1.75% for such one-year period (if any one of the
ratings assigned by the Rating Agencies to the Series 2004-1 Notes is less than
the lowest category of “A”); provided, however, that if the Series 2004-1 Notes
have not been Outstanding for at least such one-year period then for any portion
of such period during which such Series 2004-1 Notes were not Outstanding, the
interest rates on the Series 2004-1 Notes for the purposes of this calculation
shall be deemed to be equal to such rates as the Market Agent shall determine
were the rates of interest on equivalently rated auction securities with
comparable lengths of auction periods during such period; provided further,
however, that for any Auction with respect to any Series 2004-1 Notes rated any
category of “A” or better by Moody’s & S&P, respectively, the Maximum Auction
Rate shall not exceed the Applicable LIBOR-Based Rate plus 1.50%.



  (iv)   Verify the Maximum Interest Rate as set forth in a Supplemental
Indenture, which with respect to the Series 2004-1 Notes is currently the lesser
of (a) 17% per annum (or such higher rate as the Issuer may establish with a
Rating Agency Confirmation) or (b) the highest rate the Issuer may legally pay,
from time to time, as interest on the Notes.     (v)   Determination of Net Loan
Rate Trigger Date event as set forth in a Supplemental Indenture which is
currently as follows:



  (a)   Determine whether on the 25th day of a month which immediately follows
three consecutive months for which either (a) the daily weighted average of the
Auction Rates for each series of Notes bearing interest based upon an auction
mode in effect during the month for which such calculation is being made
exceeded a per annum rate equal to the sum of (i) the bond equivalent yield of
the 91-Day United States Treasury Bills sold at the last auction prior to the
25th day of the month for which such calculation is being made plus (ii) 1.0%;
or (b) the most recently available Three-Month LIBOR as of the Reset Date for
the CP Rate in the month for which calculation is being made is equal to or
greater than the sum of (i) the CP Rate for the applicable month plus
(ii) 0.25%.     (b)   Determine the Net Loan Rate Termination Date which is, for
a series of Series 2004-1 Notes for which the Net Loan Rate Trigger Date has
occurred, the 25th day of a month which immediately follows two consecutive
months for which both (a) the daily weighted average of the Auction Rate for
each series of Notes bearing interest based upon an auction mode in effect
during the month for which the calculation is being made was equal to or

            11   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



      less than a per annum rate equal to the sum of (i) the bond equivalent
yield of 91-Day United States Treasury Bills sold at the last auction prior to
the 25th day of the month for which such calculation is being made plus
(ii) 1.0% and (b) the most recently available Three-Month LIBOR as of the Reset
Date for the CP Rate in the month for which such calculation is being made is
less than the sum of (i) the CP Rate for the month for which such calculation is
being made plus (ii) 0.25%.



  (c)   If under a Net Loan Period, then Calculate the Net Loan Rate by dividing
(a) the product of 12 times the sum of the following amounts accrued during the
most recent calendar month that ended at least 25 days before the start of such
Auction Period (except for (i) below, whether or not actually received or paid):
(i) interest (including Interest Subsidy Payments), assumed Special Allowance
Payments and late fees collected with respect to the Financed Student Loans,
after giving effect to borrower incentives and similar programs, plus
(ii) investment earnings on amounts in the Funds, plus (iii) any Counterparty
Swap Payments minus (iv) any rebate fees due to the U.S. Department of Education
with respect to Financed Student Loans that are Consolidation Loans, minus
(v) any Issuer Swap Payments, minus (vi) the interest accrued on all Outstanding
Notes other than those that bear interest based upon an auction mode, minus
(vii) the Note Fees, Administration Fees and Servicing Fees; by (b) the
aggregate principal balance of all Notes bearing interest based upon an auction
mode that are Outstanding on the date of such calculation. For this purpose, the
Special Allowance Payment shall be computed based upon the bond equivalent yield
of 91- Day United States Treasury Bills most recently auctioned, or the CP rate,
as applicable (whether or not the actual Special Allowance Payment rate could
then be determined); and, provided further, however, that this definition may be
modified at the direction of the Issuer upon receipt by the Trustee of
(i) written consent of the Market Agent and (ii) written consent from each
Rating Agency then rating the Series 2004-1 Notes that such change will not in
and of itself result in a reduction of the rating on any Series 2004-1 Notes.



  8.   Surplus Fund: Verify that before any amounts from the Surplus Fund are
released to the Issuer in accordance with the terms of the Indenture and a
Supplemental Indenture, that the Asset Release Requirement is met. Any Issuer
Order requesting such release shall identify the Senior Asset Percentage and the
Subordinate Asset percentage used in making the calculation of the Asset Release
Requirement and provide the Trustee with the calculation of the Aggregate value
of the assets held under the Indenture, the principal amount of all Notes
Outstanding, the accrued interest on Outstanding Senior Notes, the accrued

            12   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



      Issuer Swap Payments with respect to Senior Swap Agreements, the accrued
fees with respect to Senior Credit Enhancement Facilities, the accrued interest
on all Outstanding Subordinate Notes, the accrued Issuer Swap Payments (other
than with respect to Junior Subordinate Swap Agreements), the accrued fees with
respect to Credit Enhancement Facilities (other than Junior Subordinate Credit
Enhancement Facilities) and the Asset Release Requirement.



  9.   Redemption: Verify the Mandatory Redemption of the Notes pursuant to the
terms of the Indenture and applicable Supplemental Indenture, which is currently
as follows:



  (i)   On any Interest Payment Date following the end of an Acquisition Period,
on a first in-first out basis from the remaining amount in the Acquisition Fund.
    (ii)   On any Interest Payment Date following the end of each Revolving
Period, from revenues deposited in the Retirement Account.     (iii)   Verify
before any Subordinate Note is Redeemed, while Senior Notes remain outstanding,
that the Senior Asset Requirement is met.



  10.   Verification that each investment of moneys within any Fund constitutes
a Permitted Investment.     11.   Preparation of Moody’s Investors Services
Monthly Monitoring Report (attached as Exhibit B) and delivery of the Report to
Moody’s and the Issuer.     12.   Maintenance and record keeping of the Trust’s
General Ledger and other relevant records and preparation of monthly unaudited
financial statements.     13.   Providing for and assisting in the completion of
the audit of the financial statements of the Issuer.     14.   Administration
and maintenance of the reports of servicers and others used in connection with
the administration of, “borrower benefits” programs and verification that such
“borrower benefits” programs are in compliance with the Indenture and the
Supplemental Indentures.     15.   All other activities required or expected
from the Issuer Administrator for the smooth operation of the business.

     Section 2. Records. The Issuer Administrator shall maintain appropriate
books of account and records relating to services performed hereunder, which
books of account and records shall be accessible for inspection by the Issuer,
the Indenture Trustee, the Holders, the Eligible Lender Trustee, the Delaware
Trustee and the Owner at any time during normal business hours.

            13   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



     Section 3. Compensation. As compensation for the performance of the Issuer
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Issuer Administrator shall be entitled to a fee as
set forth in the engagement letter dated March 10, 2005 between the Issuer and
the Issuer Administrator (the “Engagement Letter”). The payment of the foregoing
fee shall be solely an obligation of the Issuer to be paid solely out of the
Trust Estate. The compensation set forth in the Engagement Letter cannot be
changed without Rating Agency Confirmation.

     Section 4. Additional Information to be Furnished. The Issuer
Administrator, within 120 days of the date of this Agreement, shall furnish to
the Issuer and the Indenture Trustee a manual setting forth the policies and
procedures the Issuer Administrator will follow with respect to the discharge of
its duties set forth in Section 1 of this Administration Agreement. The Issuer
Administrator shall update the manual once each calendar quarter thereafter. In
addition, the Issuer Administrator shall furnish to the Issuer and the Indenture
Trustee from time to time such additional information regarding the Trust Estate
as the Issuer or the Indenture Trustee shall reasonably request.

     Section 5. Independence of the Issuer Administrator. For all purposes of
this Administration Agreement, the Issuer Administrator shall be an independent
contractor and shall not be subject to the supervision of the Issuer, the
Eligible Lender Trustee or the Delaware Trustee with respect to the manner in
which it accomplishes the performance of its obligations hereunder. Unless
expressly authorized by the Issuer, the Eligible Lender Trustee or the Delaware
Trustee or unless otherwise provided in this Agreement, the Issuer Administrator
shall have no authority to act for or represent the Issuer, the Eligible Lender
Trustee or the Delaware Trustee in any way and shall not otherwise be deemed an
agent of the Issuer, the Eligible Lender Trustee or the Delaware Trustee.

     Section 6. No Joint Venture. Nothing contained in this Agreement: (a) shall
constitute the Issuer Administrator and any of the Issuer, the Eligible Lender
Trustee, the Delaware Trustee or the Owner as members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity; (b) shall be construed to impose any liability as such on any of them;
or (c) shall be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.

     Section 7. Other Activities of the Issuer Administrator. Nothing herein
shall prevent the Issuer Administrator or its affiliates from engaging in other
businesses or, in its or their sole discretion, from acting in a similar
capacity as an administrator for any other person or entity even though such
person or entity may engage in business activities similar to those of the
Issuer, the Eligible Lender Trustee, the Delaware Trustee or the Indenture
Trustee.

     Section 8. Term of Agreement; Resignation and Removal of Issuer
Administrator. Unless sooner terminated in accordance with the provisions of
this Section, this Agreement shall remain in full force and effect until the
dissolution of the Issuer, in which event this Agreement shall automatically
terminate. The Issuer Administrator may resign its duties hereunder by providing
the Issuer and the Rating Agencies with at least one hundred eighty (180) days’
(or such shorter period of time as to which a Rating Agency Confirmation has
been obtained) prior written notice. The Issuer Administrator may be removed
immediately upon

            14   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



written notice of termination from the Issuer or the Indenture Trustee to the
Issuer Administrator and the Rating Agencies if any of the following events
shall occur:

          (a) the Issuer Administrator shall default in the performance of any
of its duties under this Agreement and, after notice of such default, shall not
cure such default within ten days (or, if such default cannot be cured in such
time, shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer);

          (b) a court having jurisdiction in the premises shall enter a decree
or order for relief, and such decree or order shall not have been vacated within
60 days, in respect of the Issuer Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Issuer Administrator or any substantial
part of its property or order the winding-up or liquidation of its affairs; or

          (c) the Issuer Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official for
the Issuer Administrator or any substantial part of its property, shall consent
to the taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

       The Issuer Administrator agrees that if any of the events specified in
clause (a), (b) or (c) of this Section shall occur, it shall give written notice
thereof to the Issuer, the Indenture Trustee and to the Rating Agencies within
seven days after the happening of such event. The Issuer Administrator agrees
that it will not commence or consent to the events specified in clause
(c) without the prior written consent of the Issuer.

       No resignation or removal of the Issuer Administrator pursuant to this
Section shall be effective until (i) a successor Issuer Administrator shall have
been appointed by the Issuer (with the consent of the Delaware Trustee and the
Eligible Lender Trustee); (ii) such successor Issuer Administrator shall have a
net worth of at least $5,000,000 and shall have agreed in writing to be bound by
the terms of this Agreement in the same manner as the Issuer Administrator is
bound hereunder and (iii) a Rating Agency Confirmation is first obtained with
respect to such resignation or removal.

       The appointment of any successor Issuer Administrator shall be effective
only if a Rating Agency Confirmation shall have been obtained with respect to
such appointment.

        Section 9. Action Upon Termination, Resignation or Removal. Promptly
upon the effective date of termination of this Agreement pursuant to Section 8
hereof or the resignation or removal of the Issuer Administrator pursuant to
Section 8 hereof, respectively, the Issuer Administrator shall be entitled to be
paid all fees and reimbursable expenses accruing to it to the date of such
termination, resignation or removal. The Issuer Administrator shall forthwith
upon such termination deliver to the Issuer all property and documents of or
relating to the Trust

            15   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



Estate then in the custody of the Issuer Administrator. In the event of the
resignation or removal of the Issuer Administrator, the Issuer Administrator
shall cooperate with the successor Issuer Administrator and take all reasonable
steps requested to assist the Issuer in making an orderly transfer of the duties
of the Issuer Administrator.

     Section 10. Notices. Any notice, report or other communication given
hereunder shall be in writing and addressed as follows:

     If to the Issuer Administrator, to:

Goal Financial, LLC
9477 Waples Street, Suite 100
San Diego, California 92121
Attention: Ryan Katz

     If to the Rating Agencies:

Moody’s Investors Service
99 Church Street
New York, New York 10007
Attention: Sharon Asch

Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041

     If to the Issuer, to:

Higher Education Funding I
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration

     If to the Indenture Trustee or the Eligible Lender Trustee, to:

The Bank of New York
10161 Centurion Parkway, 2nd Floor
Jacksonville, Florida 32256
Attention: Corporate Trust Department

     If to the Delaware Trustee, to:

            16   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand delivered
to the address of such party as provided above.

     Section 11. Amendments. This Agreement may be amended from time to time by
written instrument signed by the parties hereto so long as a Rating Agency
Confirmation has been obtained with respect to such amendment.

     Section 12. Successors and Assigns. This Agreement may not be assigned by
the Issuer Administrator unless such assignment is previously consented to in
writing by the Issuer, the Delaware Trustee, the Holders, the Eligible Lender
Trustee and the Indenture Trustee, and unless (i) each Rating Agency shall have
been given sixty (60) days’ prior notice of such assignment and (ii) a Rating
Agency Confirmation has been obtained with respect to such assignment. An
assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Issuer is bound
hereunder. Notwithstanding the foregoing, this Agreement may be assigned by the
Issuer Administrator without the consent of the Issuer, the Eligible Lender
Trustee or the Delaware Trustee to a corporation or other organization that is a
successor (by merger, consolidation or purchase of assets) to the Issuer
Administrator; provided that such successor organization executes and delivers
to the Issuer, the Eligible Lender Trustee, the Delaware Trustee and the Issuer
Administrator an agreement in which such corporation or other organization
agrees to be bound hereunder by the terms of the assignment in the same manner
as the Issuer Administrator is bound hereunder, and (i) each Rating Agency shall
have been given sixty (60) days’ prior notice of such assignment and (ii) a
Rating Agency Confirmation shall have been obtained with respect to, such
assignment. Subject to the foregoing, this Agreement shall bind any such
permitted successors or assigns of the parties hereto.

     Section 13. Governing Law. This Agreement shall be construed in accordance
with the laws of the State of New York, without references to its conflict of
law provisions, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

     Section 14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

     Section 15. Counterparts. This Agreement may be executed in counterparts,
each of which when so executed shall together constitute but one and the same
agreement.

     Section 16. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or

            17   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

     Section 17. Indemnity.

     (a) The Issuer and the Indenture Trustee, but only to the extent of the
assets in the Trust Estate and without personal recourse to them, agrees that it
shall pay and shall protect, indemnify and save harmless the Issuer
Administrator and the Issuer Administrator’s directors, officers, employees,
agents and servants, and all Persons controlling, controlled by or under common
control or otherwise affiliated with the Issuer Administrator (each of the
foregoing an “Indemnified Person”) from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs and expenses (including, without limitation, fees and
expenses of counsel) of any nature (including, without limitation, under any
federal, state or foreign securities laws, rules or regulations) arising from or
relating to this Agreement and the transactions contemplated hereby or by any of
the agreements, instruments or documents to which the Issuer Administrator may
be a party, whether now existing or hereinafter arising (all of the foregoing
being collectively referred to as “Indemnified Amounts”); excluding, however,
Indemnified Amounts resulting from the negligence or misconduct of the Issuer
Administrator in performing its obligations under this Agreement. If any action,
suit or proceeding arising from any of the foregoing is brought against any
Indemnified Person, the Issuer and the Indenture Trustee, but only to the extent
of the assets of the Indenture Trust available therefor and without personal
recourse, will resist and defend such action, suit or proceeding or cause the
same to be resisted and defended by its counsel (which counsel shall be
reasonably satisfactory to the affected Indemnified Person or Persons) and shall
pay all costs of defense as incurred unless it is finally determined by a court
of competent jurisdiction that such Indemnified Person is not entitled to
indemnification hereunder.

     (b) The Issuer Administrator agrees that it shall pay and shall protect,
indemnify and save harmless the Issuer, Delaware Trustee, Indenture Trustee and
Eligible Lender Trustee and their directors, officers, employees, agents and
servants, and all Persons controlling, controlled by or under common control or
otherwise affiliated with them (each of the foregoing an “Indemnified Person”)
from and against any and all losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs and expenses
(including, without limitation, fees and expenses of counsel) of any nature
(including, without limitation, under any federal, state or foreign securities
laws, rules or regulations) arising from or relating to this Agreement and the
transactions contemplated hereby or by any of the agreements, instruments or
documents to which the Issuer Administrator may be a party, whether now existing
or hereinafter arising (all of the foregoing being collectively referred to as
“Indemnified Amounts”); excluding, however, Indemnified Amounts resulting from
the negligence or misconduct of the Indemnified Persons in performing their
obligations under this Agreement. If any action, suit or proceeding arising from
any of the foregoing is brought against any Indemnified Person, the Issuer will
resist and defend such action, suit or proceeding or cause the same to be
resisted and defended by its counsel (which counsel shall be reasonably
satisfactory to the affected Indemnified Person or Persons) and shall pay all
costs

            18   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



of defense as incurred unless it is finally determined by a court of competent
jurisdiction that such Indemnified Person is not entitled to indemnification
hereunder.

     (c) This Section 17 shall survive the termination of this Agreement.

     Section 18. Limitation of Liability of Eligible Lender Trustee and Delaware
Trustee. Notwithstanding anything contained herein to the contrary, this
instrument has been executed by each of Wilmington Trust Company and The Bank of
New York, not in its individual capacity but solely in its capacity as Delaware
Trustee or Eligible Lender Trustee, as applicable, and in no event shall
Wilmington Trust Company or The Bank of New York in its individual capacity or
any beneficial owner of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer.

     Section 19. Third-Party Beneficiary. The parties agree and acknowledge that
the Eligible Lender Trustee and the Delaware Trustee are third-party
beneficiaries of this Agreement.

     Section 20. No Petition. The parties hereto will not at any time institute
against the Issuer any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any United States federal or state bankruptcy or
similar law in connection with any obligations of the Issuer under any Basic
Document as such term is defined in the Indenture. The obligations of this
Section 20 shall survive termination of this Agreement.

            19   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

              HIGHER EDUCATION FUNDING I

  By:   WILMINGTON TRUST COMPANY,

      not in its individual capacity but solely as

      Delaware Trustee
 
       

  By:   /s/ Janel R. Havrilla

       

  Name:   Janel R. Havrilla

       

  Title:   Financial Services Officer

       

            1   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



              WILMINGTON TRUST COMPANY, not in its individual     capacity but
solely as Delaware Trustee
 
       

  By:   /s/ Janel R. Havrilla

       

  Name:   Janel R. Havrilla

       

  Title:   Financial Services Officer

       

            S-1   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK, not in its individual     capacity but
solely as Eligible Lender Trustee
 
       

  By:   /s/ William Cardozo

       

  Name:   William Cardozo

       

  Title:   Agent

       

            S-2   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK, as Indenture Trustee
 
       

  By:   /s/ William Cardozo

       

  Name:   William Cardozo

       

  Title:   Agent

       

            S-3   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



              GOAL FINANCIAL, LLC
 
       

  By:   /s/ Seamus Garland

       

  Name:   Seamus Garland

       

  Title:   Secretary

       

            S-4   A/R ADMINISTRATION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A

POWER OF ATTORNEY

     
STATE OF DELAWARE
  )
 
  )
COUNTY OF NEW CASTLE
  )

     KNOW ALL MEN BY THESE PRESENTS, that Higher Education Funding I (the
“Issuer”), in connection with the Amended and Restated Administration Agreement,
dated as of March 1, 2005 (as the same may be amended from time to time, the
“Agreement”), among the Issuer, Indenture Trustee, Delaware Trustee, Indenture
Trustee and Issuer, as Issuer, does hereby make, constitute and appoint Goal
Financial, LLC, and its agents and attorneys, as Attorney-in-Fact to execute on
behalf of the Issuer all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer to prepare, file
or deliver pursuant to the Trust Related Agreements, including, without
limitation, to appear for and represent the Issuer in connection with the
preparation, filing and audit of federal, state and local tax returns pertaining
to the Issuer, and with full power to perform any and all acts associated with
such returns and audits that the Issuer could perform, including without
limitation, the right to distribute and receive confidential information, defend
and assert positions in response to audits, initiate and defend litigation, and
to execute waivers of restrictions on assessments of deficiencies, consents to
the extension of any statutory or regulatory time limit, and settlements.

     All powers of attorney for this purpose heretofore filed or executed by the
Issuer are hereby revoked.

     Capitalized terms that are used and not otherwise defined herein shall have
the meanings ascribed thereto in the Agreement.

     EXECUTED as of this 1st day of March, 2005.

                      HIGHER EDUCATION FUNDING I
 
                        By:   WILMINGTON TRUST COMPANY,             not in its
individual capacity             but solely as Delaware Trustee
 
               

          By:    

               

          Name:    

          Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B

MONTHLY MONITORING REPORT

[See Section 1(h)(11)]

[Provided separately]

 